Name: Decision of the EEA Joint Committee No 18/97 of 24 March 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  technology and technical regulations;  air and space transport;  executive power and public service;  European construction
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/52 DECISION OF THE EEA JOINT COMMITTEE No 18/97 of 24 March 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 33/95 (1); Whereas Commission Regulation (EC) No 2176/96 of 13 November 1996 amending to scientific and technical progress Council Regulation (EEC) No 3922/91 (2) on the harmonization of technical requirements and administrative procedures in the field of civil aviation is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 66a (Council Regulation (EEC) No 3922/91) in Annex XIII to the Agreement: , as amended by:  396 R 2176: Commission Regulation (EC) No 2176/96 of 13 November 1996 (OJ No L 291, 14. 11. 1996, p. 15). Article 2 The texts of Regulation (EC) No 2176/96 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 24 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 273, 16. 11. 1995, p. 52. (2) OJ No L 291, 14. 11. 1996, p. 15.